DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 2/4/2021.
Supplemental amendment filed on 2/27/2021 has been acknowledged and entered.  
Claims 1-4, 8-20 are pending.
	Claims 5-7 are cancelled.
Response to Arguments
Applicant’s arguments filed on 2/4/2021 and 2/27/2021 have been fully considered. In view of the amendment filed, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

35 USC 101 Rejections
Applicant’s arguments have been fully considered. 
In response to the arguments, it is submitted that the amendment filed does not show how improvement is being provided to the technical process of computerized information retrieval using elements such as pseudo-relevance feedback model in the claims.  It is noted that the claimed pseudo-relevance feedback model is not necessary directed to a particular machine as stated by the Applicant since nowhere in the claims nor the specification indicates that the pseudo-relevance feedback model is directed to a particular machine. The claimed pseudo-relevance feedback model may be directed to an algorithm that is being used for information evaluation, which does not necessary directed to improvement in the relevant technical field as  
Also, claims 1-4, 8-20 are directed to a process comprising steps of determining documents, fuse lists, estimate labels, determine a feedback set, generating a feedback model, and determining a second ranking of documents.  The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas according to Prong One in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance for determine a second ranking of the document as claimed. 
Plus, according to Prong Two in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance, it is submitted that the claimed process does not provide any practical outcome nor result when determined the second ranking because the pending claims do not show the usefulness nor practicality when determined a second ranking of the document as neither the second ranking or the ranked documents is being used to produce any practical outcome with respect to fusion based retrieval, which is the intention of the process as stated in the preamble of the claims.
In addition, the claimed elements and additional elements such as, or a combination of the addition elements in the claims (e.g. relevance labels, pseudo-relevance feedback set), fail to integrate the abstract idea into a practical application and fails to provide an inventive concept because the claimed elements or their combination do not impose any meaningful limits on practicing the abstract idea. E.g. additional elements (e.g. relevance labels, pseudo-relevance feedback set) are merely directed to a type of information being manipulated. The type of information be being manipulated does not impose a meaningful limit on the judicial exception, 
Additionally, in view of Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, the additional elements (e.g. a memory or processor as recited in claim 19 and non-transitory machine readable storage medium as recited in claim 20) amount to no more than usage of a generic computer system, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Thus, for at least the reasoning above, claims 1-4, 8-20 are not patent eligible.

35 USC 103 Rejections
Applicant’s arguments, which are primary directed to the amended limitations are not being disclosed by cited references Hummel and Barger, have been fully considered. 
In response to the arguments, it is submitted that in view of the amendment filed, the rejections as set forth in the previous office action have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made with Hummel and Luk.
It is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the new ground(s) of rejection; see below for detail.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 8-20 are directed to a process comprising steps of determining documents, fuse lists, estimate labels, determine a feedback set, generating a feedback model, and determining a second ranking of documents.   The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas to determine a second ranking of the document as claimed. 
Also, the claimed process does not provide any practical outcome nor result when determined the second ranking because the pending claims do not show the usefulness nor practicality when determined a second ranking of the document as neither the second ranking or the ranked documents is being used to produce any practical outcome with respect to fusion based retrieval, which is the intention of the process as stated in the preamble of the claims.
Further, the claimed elements and additional elements such as, or a combination of the addition elements in the claims (e.g. relevance labels, pseudo-relevance feedback set), fail to integrate the abstract idea into a practical application and fails to provide an inventive concept because the claimed elements or their combination do not impose any meaningful limits on practicing the abstract idea. E.g. additional elements (e.g. relevance labels, pseudo-relevance feedback set) are merely directed to a type of information being manipulated. The type of information be being manipulated does not impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort design to monopolize exception, because the claimed steps could be performed in a same manner to achieve the same outcome with other type of information other than the elements listed. .

Thus, for at least the reasoning above, claims 1-4 and 8-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claims 1 and 19-20 each raises the following issues rendering the claims being indefinite:
Each claim recites the limitation “the fused list” in the estimating step.  There is insufficient antecedent basis for this limitation in the claims. Also it is unclear which one of “the plurality of lists” recited in the fusing step is “the fused list” refers to;
each recites the limitation “the relevance" in the estimating step.  There is insufficient antecedent basis for this limitation in the claims; and
amended limitation of “wherein the relevance is estimated without user feedback regarding the relevance by defining a probability that a given document is relevant to the specified query” is not clearly understood. The term “estimated” indicates an approximation being applied. However, the term “defining” indicates an exact element is being applied, which is being different from being approximating. It is unclear how could the relevance is being estimated when it is clearly done by defining a probability as claimed. 
		
Claim 8, in addition to incorporate the deficiencies of claim 1 stated above, recites “the estimated relevance values”. There is insufficient antecedent basis for this limitation in the claim.

Claims 9-11, in addition to incorporate the deficiencies of claim 1 stated above, each recites “wherein the estimated relevance value”. There is insufficient antecedent basis for this limitation in the claims.

Any claim not specifically addressed is being rejected for incorporate the deficiencies of a claim it is depending upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al (Pub No. 2017/0075893, hereinafter Hummel) in view of Luk et al (Pub No US 2010/0205172, hereinafter Luk).
Hummel and Luk are previously cited by the Examiner. 

	With respect to claim 1, Hummel discloses a method for use with fusion-based retrieval (Abstract), the method comprising:
([0032], [0036], [0042-0043], Fig : determine documents result from a query, e.g. , each document is in a responsive/result list of a plurality of responsive/result lists being retrieved responsive to query on a database/corpus submitted to a retrieval method such as method M,  and the documents are part of database/corpus corresponding to the pool of documents); 
fusing, by the computer, the plurality of lists based at least in part on first scores computed for respective documents within the pool of documents ([0032-0034], [0043], Fig 2: fuse the lists based scores computed for the document, e.g. fuse the lists by fusing the documents in the lists based on the first score, such as quality score, topic score and/or the ranked score with respect to the topic aspect); 
estimating, by the computer, relevance labels to the specified query at least of respective documents within the fused list, wherein the relevance is estimated without user feedback regarding the relevance by defining a probability that a given document is relevant to the specified query (the estimate is performed when a probability is defined: [0033-0036], [0044-0048], Fig 2: estimating relevance  to the query with respective to the documents by determining the probability for each of the result document for the query in the result list that corresponds to a fuse list, The probability is indicated by the factors such as document ranking as set forth by the predicted accuracy and/or score., or factors e.g. query drift.  The estimated relevance label may be and not limited to the respective score and/or rank, which is estimated without user feedback as the probability is based on document retrieval  with respect to query processing); 
([0034-0040], [0044], Fig 2: determine the pseudo-relevance feedback set, e.g. obtain expanded query, scale document score, query drift determination etc., by performing  pseudo-relevance feedback methods based on the relevance labels of the ranked documents).
Hummel does not explicitly disclose generating, by the computer, a pseudo-relevance feedback model from the pseudo-relevance feedback set; and 
determining, by the computer, a second ranking of documents within the pool of documents based at least in part on the pseudo-relevance feedback model. 
Although one ordinary skilled in the art before the effective filing date of the claimed invention could reasonably interpreted that Hummel implicitly discloses “determining, by the computer, a second ranking of documents within the pool of documents based at least in part on the pseudo-relevance feedback model” as claimed based at least on (i) pruning the list, which indicates that the document in list are being ranked differently-- i.e. second ranking-- from the initial first ranking based on the relevance estimation ([0040], Fig 2), and (ii) re-ranking of the documents based on at one pseudo relevance feedback method that corresponds to a pseudo relevance feedback model as claimed ([0034], Fig 2).
Also, Luk explicitly discloses generating, by the computer, a pseudo-relevance feedback model from the pseudo-relevance feedback set ([0049], [0052-0053], [0057], Fig 2 & 4: generating a relevance model that corresponds to the pseudo-relevance feedback model since both are generated from the feedback set received, including as the user iterates and/or feedback vector(s) through more relevance feedback cycles); and 
determining, by the computer, a second ranking of documents within the pool of documents based at least in part on the pseudo-relevance feedback model ([0050], [0056], Fig 2 & 4: a second ranking of document is determined when re-ranking according to the relevance model).
  Since both Hummel and Luk are from the same field of endeavor because both are directed to query processing with respect to result feedback analysis, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Hummel and Luk to incorporate relevance feedback model generation and re-ranking of Luk into Hummel for generating a pseudo-relevance feedback model and determining a second ranking of documents as claimed. The motivation to combine is to improve searching resulting in more accurate searches and results (Hummel, [0003]; Luk, [0005]).

 With respect to claim 2, the combined teachings of Hummel and Luk further disclose 
 wherein the determining a second ranking of documents further comprises computing second scores for respective documents within the pool of documents and wherein the second ranking is based on the second scores(Hummel, [0040],[0044], Fig 2; Luk, [0050], [0056], Fig 2 & 4: a second ranking of document is determined based on the second scores as re-rank is based on the second scores).  

 With respect to claim 3, the combined teachings of Hummel and Luk further disclose multiplying the second score by the first score to reduce query-drift risk (Hummel, [0046-0061],  Fig 2; Luk, [0046-0056], Fig 1-7: different algorithms including multiplication is used for query drift reduction)..  


wherein the estimated relevance of a given document comprises estimating whether to include the given document in the pseudo-relevance feedback (PRF) set for the specified query (Hummel, [0034]; Luk, [0046-0056], Fig 1-7: estimation with PRF set). 

With respect to claim 8, the combined teachings of Hummel and Luk further disclose
wherein the determining a second ranking of documents further comprises generating second scores from the estimated relevance values without generating the pseudo-relevance feedback model (Hummel, [0045-0061], Fig 2; Luk, [0046-0057], Fig 1-7: compute scores of the result documents using the model with respect other model).

With respect to claim 9, the combined teachings of Hummel and Luk further disclose wherein the first scores comprise respective fusion scores, and wherein the estimated relevance value of a given document is based at least in part on a fusion score of the given document (Hummel, [0045-0061], Fig 2; Luk, [0045-0056], Fig 1-7: compute fusion scores, which are merely scores, and re-rank based on 1st scores).  

With respect to claim 10, the combined teachings of Hummel and Luk further disclose
wherein the estimated relevance value of a given document comprises a probability that the given document is relevant to the query  (Hummel, [0044-0045], Fig 2; Luk, [0045-0056], Fig 1-7: score is based on a relevancy probability for a query).  

With respect to claim 11, the combined teachings of Hummel and Luk further disclose
(Hummel, [0033-0034], [0044], Fig 2; Luk, [0045-0056], Fig 1-7: estimate relevancy probability for a query); and 
estimating a probability that, if the given list is relevant to the specified query, the given list includes the given document (Hummel, [0036], [040], [0045-0061], Fig 2; Luk, [0045-0056], Fig 1-7: estimate probability of top results/documents); 
wherein the given list is relevant to the specified query when the given list includes at least one document which is relevant to the specified query (Hummel, [0036], [040], [0045-0061], Fig 2; Luk, [0045-0056], Fig 1-7: the result list is relevance when include the relevance/top results).
With respect to claim 12, the combined teaching of Hummel and Luk further disclose wherein estimating the probability that the given list is relevant to the specified query comprises using post-retrieval query performance processing (QPP) (Hummel, [0045], Fig 2; Luk, [0049-0055], Fig 1-7: QPP use used for improved results).

With respect to claim 13, the combined teaching of Hummel and Luk further disclosewherein estimating the probability that the given list is relevant to the specified query comprises using weighted information gain (WIG) post-retrieval query performance processing (QPP) (Hummel, [0045], Fig 2; Luk, [0049-0055], Fig 1-7: QPP use used for improved results).

With respect to claim 14, the combined teaching of Hummel and Luk further disclose
(Hummel, [0036], [0040], [0045-0061], Fig 2; Luk, [0045-0056], Fig 1-7: estimate probability via analyzing a given document of the results, include generate a model)..  

With respect to claim 15, the combined teaching of Hummel and Luk further disclosenormalizing the estimated information gain relative to the entropy of a language model of the given list (Hummel, [0045-0061], Fig 2; Luk, [0046-0047], Fig 1-7: estimate probability with respect to normal information/score).

With respect to claim 16, the combined teaching of Hummel and Luk further disclosewherein estimating the relevance of a given document comprises estimating a relevance label of the given document using a probabilistic fusion framework (PFF) (Hummel, [0044-0061], Fig 2; Luk, [0045-0056], Fig 1-7: estimate probability with respect to fusion).
With respect to claim 17, the combined teaching of Hummel and Luk further disclose wherein the estimated relevance of a given document is based at least in part on an estimated relevance for at least one of the plurality of lists which does not include the given document (Hummel, [0036], [0042-0061], Fig 2; Luk, [0045-0056], Fig 1-7: different lists with different results are being used including the one without the given document as not all  list with the same documents).

With respect to claim 18, the combined teaching of Hummel and Luk further disclose wherein the estimated relevance of a given document is based at least in part on an estimated relevance for each one of the plurality of lists (Hummel, [0036], [0042-0061], Fig 2; Luk, [0045-0056], Fig 1-7: relevancy estimation is based on different lists with different results ).

With respect to claim 19, Hummel discloses an apparatus for use with fusion-based retrieval (Abstract), the apparatus comprising: 
a memory (Fig 1); and 
at least one processor coupled to the memory (Fig 1), the processor being operative: 
to determine a pool of documents, wherein each of the pool of the documents is within at least one of a plurality of lists, each of the plurality of lists results from executing a specified query on a specified corpus using a specified retrieval method, and the specified corpus comprises at least the pool of documents ([0032], [0036], [0042-0043], Fig : determine documents result from a query, e.g. , each document is in a responsive/result list of a plurality of responsive/result lists being retrieved responsive to query on a database/corpus submitted to a retrieval method such as method M,  and the documents are part of database/corpus corresponding to the pool of documents); 
to fuse the plurality of lists based at least in part on first scores computed for respective documents within the pool of documents ([0032-0034], [0043], Fig 2: fuse the lists based scores computed for the document, e.g. fuse the lists by fusing the documents in the lists based on the first score, such as quality score, topic score and/or the ranked score with respect to the topic aspect);
(the estimate is performed when a probability is defined: [0033-0036], [0044-0048], Fig 2: estimating relevance  to the query with respective to the documents by determining the probability for each of the result document for the query in the result list that corresponds to a fuse list, The probability is indicated by the factors such as document ranking as set forth by the predicted accuracy and/or score., or factors e.g. query drift.  The estimated relevance label may be and not limited to the respective score and/or rank, which is estimated without user feedback as the probability is based on document retrieval  with respect to query processing); 
to determine a pseudo-relevance feedback set based on the relevance labels ([0034-0040], [0044], Fig 2: determine the pseudo-relevance feedback set, e.g. obtain expanded query, scale document score, query drift determination etc., by performing  pseudo-relevance feedback methods based on the relevance labels of the ranked documents).
Hummel does not explicitly disclose to generate a pseudo-relevance feedback model from the pseudo- relevance feedback set; and 
to determine a second ranking of documents within the pool of documents based at least in part on the pseudo-relevance feedback model.  
Although one ordinary skilled in the art before the effective filing date of the claimed invention could reasonably interpreted that Hummel implicitly discloses “to determine a second ranking of documents within the pool of documents based at least in part on the pseudo-relevance feedback model” as claimed based at least on (i) pruning the list, which indicates that the document in list are being ranked differently-- i.e. second ranking-- from the initial first ([0040], Fig 2), and (ii) re-ranking of the documents based on at one pseudo relevance feedback method that corresponds to a pseudo relevance feedback model as claimed ([0034], Fig 2).
Also, Luk explicitly discloses to generate a pseudo-relevance feedback model from the pseudo- relevance feedback set ([0049], [0052-0053], [0057], Fig 2 & 4: generating a relevance model that corresponds to the pseudo-relevance feedback model since both are generated from the feedback set received, including as the user iterates and/or feedback vector(s) through more relevance feedback cycles); and 
to determine a second ranking of documents within the pool of documents based at least in part on the pseudo-relevance feedback model ([0050], [0056], Fig 2 & 4: a second ranking of document is determined when re-ranking according to the relevance model).
  Since both Hummel and Luk are from the same field of endeavor because both are directed to query processing with respect to result feedback analysis, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Hummel and Luk to incorporate relevance feedback model generation and re-ranking of Luk into Hummel for generating a pseudo-relevance feedback model and determining a second ranking of documents as claimed. The motivation to combine is to improve searching resulting in more accurate searches and results (Hummel, [0003]; Luk, [0005]).

With respect to claim 20, Hummel discloses a computer program product comprising a non-transitory machine-readable storage medium having machine-readable program code (Abstract, Fig 1), said machine-readable program code comprising machine-readable program code configured: 
to determine a pool of documents, wherein each of the pool of the documents is within at least one of a plurality of lists, each of the plurality of lists results from executing a specified query on a specified corpus using a specified retrieval method, and the specified corpus comprises at least the pool of documents ([0032], [0036], [0042-0043], Fig : determine documents result from a query, e.g. , each document is in a responsive/result list of a plurality of responsive/result lists being retrieved responsive to query on a database/corpus submitted to a retrieval method such as method M,  and the documents are part of database/corpus corresponding to the pool of documents); 
to fuse the plurality of lists based at least in part on first scores computed for respective documents within the pool of documents ([0032-0034], [0043], Fig 2: fuse the lists based scores computed for the document, e.g. fuse the lists by fusing the documents in the lists based on the first score, such as quality score, topic score and/or the ranked score with respect to the topic aspect);
to estimate relevance labels to the specified query at least of respective documents within the fused list, wherein the relevance is estimated without user feedback regarding the relevance by defining a probability that a given document is relevant to the specified query (the estimate is performed when a probability is defined: [0033-0036], [0044-0048], Fig 2: estimating relevance  to the query with respective to the documents by determining the probability for each of the result document for the query in the result list that corresponds to a fuse list, The probability is indicated by the factors such as document ranking as set forth by the predicted accuracy and/or score., or factors e.g. query drift.  The estimated relevance label may be and not limited to the respective score and/or rank, which is estimated without user feedback as the probability is based on document retrieval  with respect to query processing); 
to determine a pseudo-relevance feedback set based on the relevance labels ([0034-0040], [0044], Fig 2: determine the pseudo-relevance feedback set, e.g. obtain expanded query, scale document score, query drift determination etc., by performing  pseudo-relevance feedback methods based on the relevance labels of the ranked documents).
Hummel does not explicitly disclose to generate a pseudo-relevance feedback model from the pseudo- relevance feedback set; and 
to determine a second ranking of documents within the pool of documents based at least in part on the pseudo-relevance feedback model.  
Although one ordinary skilled in the art before the effective filing date of the claimed invention could reasonably interpreted that Hummel implicitly discloses “to determine a second ranking of documents within the pool of documents based at least in part on the pseudo-relevance feedback model” as claimed based at least on (i) pruning the list, which indicates that the document in list are being ranked differently-- i.e. second ranking-- from the initial first ranking based on the relevance estimation ([0040], Fig 2), and (ii) re-ranking of the documents based on at one pseudo relevance feedback method that corresponds to a pseudo relevance feedback model as claimed ([0034], Fig 2).
Also, Luk explicitly discloses to generate a pseudo-relevance feedback model from the pseudo- relevance feedback set ([0049], [0052-0053], [0057], Fig 2 & 4: generating a relevance model that corresponds to the pseudo-relevance feedback model since both are generated from the feedback set received, including as the user iterates and/or feedback vector(s) through more relevance feedback cycles); and 
 ([0050], [0056], Fig 2 & 4: a second ranking of document is determined when re-ranking according to the relevance model).
  Since both Hummel and Luk are from the same field of endeavor because both are directed to query processing with respect to result feedback analysis, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Hummel and Luk to incorporate relevance feedback model generation and re-ranking of Luk into Hummel for generating a pseudo-relevance feedback model and determining a second ranking of documents as claimed. The motivation to combine is to improve searching resulting in more accurate searches and results (Hummel, [0003]; Luk, [0005]).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168